DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as recited in an amendment filed on November 1, 2021, were previously pending and subject to a final office action filed on January 26, 2022 (the “January 26, 2022 Final Office Action”).  On April 26, 2022, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, where Applicant further amended claims 1, 2, 5, 7-11, and 16-20 and canceled claims 4 and 13 (the “April 26, 2022 RCE”).  Claims 1-3, 5-12, and 14-20, as recited in the April 26, 2022 RCE, are currently pending and subject to the non-final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 9-11, filed April 26, 2022, with respect to rejections of claim 1-3, 5-12, and 14-20 under 35 U.S.C. § 101, have been considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-3, 5-12, and 14-20 under 35 U.S.C. § 101 are maintained in this office action.
   Applicant asserts that the claims are integrated into a practical application under Prong Two of Step 2A, because the claims are similar to the USPTO’s Example 42 of the Subject Matter Eligibility Examples and the claims have been amended to recite the specifics of how the influence degrees are calculated. See Applicant’s Remarks, at p. 9-10.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the additional elements recited in the claims are unlike the additional elements that have been indicative of integrating an abstract idea into a practical application.
The additional elements of claims 1-3, 5-12, and 14-20 are generic computer components and functions. See MPEP § 2106.05(d)(II).  For example, Applicant discloses that “as illustrated in FIG. 1, the medical information processing apparatus 100 includes a communication interface 110, storage 120, an input interface 130, a display 140, and processing circuitry 150.” See Applicant’s specification as filed on October 23, 2018, at p. 7.  “The communication interface 110 is implemented by a network card, a network adapter, a network interface controller (NIC), and the like.” Id. at p. 8.  “The storage 120 is implemented by a semiconductor memory element such as a RAM and a flash memory, a hard disk, an optical disc, and the like.” Id. at p. 8.  “The input interface 130 is implemented by a trackball, a switch button, a mouse, a keyboard, a touch pad including an operation surface to be touched to perform an input operation, a touch screen obtained by integrating a display screen and a touch pad, a noncontact input circuit with an optical sensor, a voice input circuit, and the like.” Id. at pp. 8-9.  “The display 140 is implemented by a liquid crystal monitor, a cathode ray tube (CRT) monitor, a touch panel, and the like.” Id. at p. 9.  “The processing circuitry 150 is implemented by a processor.” Id. at p. 9.  This disclosure shows that the medical information processing apparatus and the processing circuitry are generic computer components.  Such devices are old and well-known computing devices in the medical industry.  Further, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
In regard to the additional elements of: “collecting, for a plurality of patients, information obtained during a hospitalization period, information obtained during a predetermined period before a hospitalization date, and information obtained during a predetermined period after a date of leaving a hospital” (as described in claims 1 and 19)/“collecting, for a plurality of patients, information obtained during a treatment execution date, information obtained during a predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date” (as described in claims 10 and 20); “generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period” (as described in claims 1 and 19)/“generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date” (as described in claims 10 and 20)/; “accepting a type of clinical path and an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient treated under the type of clinical path” (as described in claims 1 and 19)/“accepting a type of a treatment plan and an analysis target that occurs during the predetermined period after the treatment execution date for a patient treated under the type of treatment plan” (as described in claims 10 and 20); “extracting an event related to the analysis target from the integrated data (as described in claims 1 and 19)/“extract an event related to the analysis target from the integrated data” (as described in claims 10 and 20); and “presenting the type of clinical path, the analysis target, and the influence degree of the event on a display” (as described in claims 1 and 19)/“presenting the type of the treatment plan, the analysis target, and the influence degree of the event on a display” (as described in claims 10 and 20); generating the integrated data based on the hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a highest influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an object, as described in claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18) - the Federal Circuit has held that (i) receiving or transmitting data over a network; (ii) electronically scanning or extracting data from a physical document; and (iii) presenting offers and gather statistics, represents well-understood, routine, and conventional activities. See MPEP § 2106.05(d) (citing Intellectual Ventures v. Symantec; Content Extraction and Transmission, LLC v. Wells Fargo Bank; and OIP Techs., Inc. v. Amazon.com, Inc.).  Similarly, the limitations directed to: “collecting the information”; “generating the integrated data”; “accepting a type of a clinical path/treatment result”; “presenting the type of clinical path/treatment result, analysis target, and the influence degree of the event”, described in claims 1, 10, 19, and 20; and the additional elements identified in claims 5-9 and 14-18, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining (i.e., receiving) the integrated data that is described in claims 1, 10, 19, and 20; and (ii) displaying the data that is described in claims 5-9 and 14-18 (e.g., generating the integrated data based on hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a high influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an object, as described in claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18).
Further, Applicant’s specification does not describe a technical problem or set forth a solution to a technical problem.  Applicant’s statements that the claim limitations help to provide better healthcare is conclusory, because it does not identify which claims limitations solve a technical problem.  Further, the claims do not recite anything beyond calculating the influence degrees (i.e., basic math) and presenting this information on a display.  Therefore, the additional elements described in the claims are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. §§ 112(a) and (b)
Applicant’s arguments, see Applicant’s Remarks, p. 11, filed April 26, 2022, with respect to rejections of claim 1-20 under 35 U.S.C. §§ 112(a) and (b), have been considered, but they are moot in light of Applicant’s amendments to independent claims 1, 10, 19, and 20.  Therefore, the rejections of claims 1-20 under 35 U.S.C. §§ 112(a) and (b) cited in the January 26, 2022 Final Office Action are withdrawn, because they are no longer necessary.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 11-13, filed April 26, 2022, with respect to rejections of claim 1-20 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1 and 19.  Therefore, the combinations of the references previously cited in the January 26, 2022 Final Office Action are not used to teach the newly amended claim limitations in independent claims 1 and 19.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1 and 10 are directed to medical information processing apparatuses, which are within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 19 and 20 are directed to medical information processing methods, which are also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 Revised PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 10, 19, and 20 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claims 1 and 10 and claims 19 and 20 include limitations that recite an abstract idea.  Note that claims 1 and 10 are directed to the apparatus claims, while claims 19 and 20 are directed cover the method claims.  Specifically, claim 1 recites the following limitations (and claim 19 substantially recites the following limitations):
A medical information processing apparatus comprising processing circuitry configured to (as described in claim 1):

	collect, for a plurality of patients, information obtained during a hospitalization period, information obtained during a predetermined period before a hospitalization date, and information obtained during a predetermined period after a date of leaving a hospital (as described in claims 1 and 19);

generate integrated data obtained by integrating the information obtained during the hospitalization period, the information obtained during the predetermined period before the hospitalization date, and the information obtained during the predetermined period after the date of leaving the hospital (as described in claims 1 and 19);

accept a type of clinical path and an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient treated under the type of clinical path (as described in claims 1 and 19);

extract an event related to the analysis target from the integrated data (as described in claims 1 and 19);

calculate an influence degree of the event with respect to the analysis target, the influence degree indicating a degree of contribution to an occurrence of the analysis target (as described in claims 1 and 19); and

present the type of clinical path, the analysis target, and the influence degree of the event on a display (as described in claims 1 and 19).

Similarly, claim 10 recites the following limitations (and claim 20 substantially recites the following limitations):
A medical information processing apparatus comprising processing circuitry configured to (as described in claim 10):

	collect, for a plurality of patients, information obtained during a treatment execution date, information obtained during a predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date (as described in claims 10 and 20);

generate integrated data obtained by integrating the information obtained during the treatment execution date, the information obtained during the predetermined period before the treatment execution date, and the information obtained during the predetermined period after the treatment execution date (as described in claims 10 and 20);

accept a type of a treatment plan and an analysis target that occurs during the predetermined period after the treatment execution date for a patient treated under the type of treatment plan (as described in claims 10 and 20);

extract an event related to the analysis target from the integrated data (as described in claims 10 and 20);

calculate an influence degree of the event with respect to the analysis target, the influence degree indicating a degree of contribution to an occurrence of the analysis target (as described in claims 10 and 20); and

present the type of the treatment plan, the analysis target, and the influence degree of the event on a display (as described in claims 10 and 20).

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., calculating how much an event contributes to the occurrence of a target event).  That is, other than reciting: (1) a medical information processing apparatus; (2) processing circuitry; and the steps of: (3) “collecting, for a plurality of patients, information obtained during a hospitalization period, information obtained during a predetermined period before a hospitalization date, and information obtained during a predetermined period after a date of leaving a hospital” (as described in claims 1 and 19)/“collecting, for a plurality of patients, information obtained during a treatment execution date, information obtained during a predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date” (as described in claims 10 and 20); (4) “generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period” (as described in claims 1 and 19)/“generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date” (as described in claims 10 and 20)/ (5) “accepting a type of clinical path and an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient treated under the type of clinical path” (as described in claims 1 and 19)/“accepting a type of a treatment plan and an analysis target that occurs during the predetermined period after the treatment execution date for a patient treated under the type of treatment plan” (as described in claims 10 and 20); (6) “extracting an event related to the analysis target from the integrated data (as described in claims 1 and 19)/“extract an event related to the analysis target from the integrated data” (as described in claims 10 and 20); and (7) “presenting the type of clinical path, the analysis target, and the influence degree of the event on a display” (as described in claims 1 and 19)/“presenting the type of the treatment plan, the analysis target, and the influence degree of the event on a display” (as described in claims 10 and 20), the context of claims 1, 10, 19, and 20 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., calculating how much an event contributes to the occurrence of a target event).
The aforementioned, underlined claim limitations described in claims 1, 10, 19, and 20 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually calculating how much each category contributes to the occurrence of a target event (i.e., making evaluations or judgments).  Medical professionals, such as physicians, commonly make these types of observations, evaluations, judgments, or opinions with their medical knowledge mentally and/or manually using a pen and paper using.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Examiner notes that the “calculating” steps described in claims 1, 10, 19, and 20 could also be interpreted to fall with the “Mathematical Concepts” grouping of abstract ideas (i.e., mathematical relationships and mathematical calculations), because these limitations represent generic mathematical calculations.  Accordingly, claims 1, 10, 19, and 20 recite an abstract idea that falls within the Mental Processes and Mathematical Concepts categories.
Examiner also notes that claims 2, 3, and 5-9 (which individually depend on claim 1) further narrow the abstract idea described in claim 1 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., calculating how much an event contributes to the occurrence of a target event).  Similarly, claims 11, 12, and 14-18 (which individually depend on claim 10), further narrow the abstract idea described in claim 10 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., calculating how much an event contributes to the occurrence of a target event).  Also, Examiner notes that dependent claims 2, 3, 11, and 12 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  Claims 2 and 11 further define the parameters to be used in the calculation and similarly cover performance of the limitations mentally, or manually using pen and paper.  Claims 3 and 11 further add a classification step for classifying information into various categories and compiling the influence degrees which is considered to be part of a mental process (i.e., classifying information into different categories is a mental step).  Dependent claims 5-9 and 14-18 include additional elements that require further consideration under Prong Two of Step 2A.   Therefore, dependent claims 2, 3, 5-9, 11, 12, and 14-18 are also directed to the aforementioned abstract idea.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, the judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  For representative claim 1 (similar to claim 19), the additional elements beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional elements” while the underlined portions continue to represent the at least one “abstract idea”):
A medical information processing apparatus comprising processing circuitry configured to (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 1):

	collect, for a plurality of patients, information obtained during a hospitalization period, information obtained during a predetermined period before a hospitalization date, and information obtained during a predetermined period after a date of leaving a hospital (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19);

generate integrated data obtained by integrating the information obtained during the hospitalization period, the information obtained during the predetermined period before the hospitalization date, and the information obtained during the predetermined period after the date of leaving the hospital (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19);

accept a type of clinical path and an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient treated under the type of clinical path (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19);

extract an event related to the analysis target from the integrated data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of electronically scanning or extracting data from a document, as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19);

calculate an influence degree of the event with respect to the analysis target, the influence degree indicating a degree of contribution to an occurrence of the analysis target (as described in claims 1 and 19); and

present the type of clinical path, the analysis target, and the influence degree of the event on a display (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 1 and 19).

Similarly, claim 10 recites and claim 20 substantially recites the following additional elements of the (where the bolded portions are the “additional elements” while the underlined portions continue to represent the at least one “abstract idea”):
A medical information processing apparatus comprising processing circuitry configured to (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 10):

	collect, for a plurality of patients, information obtained during a treatment execution date, information obtained during a predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20);

generate integrated data obtained by integrating the information obtained during the treatment execution date, the information obtained during the predetermined period before the treatment execution date, and the information obtained during the predetermined period after the treatment execution date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20);

accept a type of a treatment plan and an analysis target that occurs during the predetermined period after the treatment execution date for a patient treated under the type of treatment plan (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20);

extract an event related to the analysis target from the integrated data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of electronically scanning or extracting data from a document, as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20);

calculate an influence degree of the event with respect to the analysis target, the influence degree indicating a degree of contribution to an occurrence of the analysis target (as described in claims 10 and 20); and

present the type of the treatment plan, the analysis target, and the influence degree of the event on a display (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20).

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software to perform the abstract mental process of calculating how much an event contributes to the occurrence of a target event), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the medical processing apparatuses and processing circuitry) to perform the existing process of calculating how much an event contributes to the occurrence of a target event);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the medical processing apparatuses and processing circuitry as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the medical processing apparatuses and processing circuitry (i.e., generic software) to ultimately perform the limitations identified in claims 1, 10, 19, and 20 as being directed to the abstract idea.
- The following is an example of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps directed to “collecting the information”; “accepting a type of clinical path/treatment plan”; “extracting an event related to the analysis target”; and “presenting the type of clinical path/treatment plan, the analysis target, and influence degree of the event”, described in claims 1, 10, 19, and 20, are necessary data gathering/outputting steps in order to practice the invention (i.e., the “collecting”, “accepting”, “extracting”, and “presenting” steps are necessary steps in order to calculate the influence degrees and output this information); and
- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the “generating integrated data” steps described in claims 1, 10, 19, and 20 to collect and provide data processing circuitry to carry the aforementioned abstract idea (i.e., inputting data for an equation to make the classifications and calculations).
Thus, the additional elements in independent claims 1, 10, 19, and 20 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 3, 11, and 12 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Dependent claims 5-9 and 14-18 include the following additional elements (identified in bold font):
wherein the processing circuitry is configured to generate integrated data that is integrated based on the hospitalization date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claim 5);

wherein the processing circuitry is configured to present corresponding information in descending order of the influence degree (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 6 and 15);

wherein the processing circuitry is configured to enhance display information that indicates an event having a highest influence degree of a plurality of influence degrees with respect to the analysis event (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 7 and 16);

wherein the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a size of a displayed object (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 8 and 17);

wherein the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a distance between displayed objects (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of (i) receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case; and (ii) presenting offers and gathering statistics, as evidenced by the OIP Techs., Inc. v. Amazon.com, Inc. case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 9 and 18); and

wherein the processing circuitry is configured to generate integrated data that is integrated based on treatment execution date (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claim 14).

However, these additional elements in dependent claims 5-9 and 14-18 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 5-9 and 14-18 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-3, 5-12, and 14-20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-3, 5-12, and 14-20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Following Step 2B of the Alice/Mayo Test, claims 1-3, 5-12, and 14-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 5-10, and 14-20 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 5-10, and 14-20 are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the medical processing apparatuses and processing circuitry – Applicant discloses that “as illustrated in FIG. 1, the medical information processing apparatus 100 includes a communication interface 110, storage 120, an input interface 130, a display 140, and processing circuitry 150.” See Applicant’s specification as filed on October 23, 2018, at p. 7.  “The communication interface 110 is implemented by a network card, a network adapter, a network interface controller (NIC), and the like.” Id. at p. 8.  “The storage 120 is implemented by a semiconductor memory element such as a RAM and a flash memory, a hard disk, an optical disc, and the like.” Id. at p. 8.  “The input interface 130 is implemented by a trackball, a switch button, a mouse, a keyboard, a touch pad including an operation surface to be touched to perform an input operation, a touch screen obtained by integrating a display screen and a touch pad, a noncontact input circuit with an optical sensor, a voice input circuit, and the like.” Id. at pp. 8-9.  “The display 140 is implemented by a liquid crystal monitor, a cathode ray tube (CRT) monitor, a touch panel, and the like.” Id. at p. 9.  “The processing circuitry 150 is implemented by a processor.” Id. at p. 9.  This disclosure shows that the medical information processing apparatus and the processing circuitry are generic computer components.  Such devices are old and well-known computing devices in the medical industry.  Further, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: “collecting, for a plurality of patients, information obtained during a hospitalization period, information obtained during a predetermined period before a hospitalization date, and information obtained during a predetermined period after a date of leaving a hospital” (as described in claims 1 and 19)/“collecting, for a plurality of patients, information obtained during a treatment execution date, information obtained during a predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date” (as described in claims 10 and 20); “generating integrated data obtained by integrating information obtained during a hospitalization period and information obtained during a period before and after the hospitalization period” (as described in claims 1 and 19)/“generating integrated data obtained by integrating information obtained during a treatment execution date and information obtained during a period before and after the treatment execution date” (as described in claims 10 and 20)/; “accepting a type of clinical path and an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient treated under the type of clinical path” (as described in claims 1 and 19)/“accepting a type of a treatment plan and an analysis target that occurs during the predetermined period after the treatment execution date for a patient treated under the type of treatment plan” (as described in claims 10 and 20); “extracting an event related to the analysis target from the integrated data (as described in claims 1 and 19)/“extract an event related to the analysis target from the integrated data” (as described in claims 10 and 20); and “presenting the type of clinical path, the analysis target, and the influence degree of the event on a display” (as described in claims 1 and 19)/“presenting the type of the treatment plan, the analysis target, and the influence degree of the event on a display” (as described in claims 10 and 20); and the aforementioned additional elements identified in claims 5-9 and 14-18 - the following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
		- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “collecting the information”; “generating the integrated data”; “accepting a type of a clinical path/treatment result”; “presenting the type of clinical path/treatment result, analysis target, and the influence degree of the event”, described in claims 1, 10, 19, and 20; and the additional elements identified in claims 5-9 and 14-18, are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) obtaining (i.e., receiving) the integrated data that is described in claims 1, 10, 19, and 20; and (ii) displaying the data that is described in claims 5-9 and 14-18 (e.g., generating the integrated data based on hospitalization dates and treatment execution dates, as described in claims 5 and 14; presenting the influence degrees in descending order, as described in claims 6 and 15; displaying information that indicates a highest influence degree, as described in claims 7 and 16; presenting differences in the influence degrees as a size of an object, as described in claims 8 and 17; and presenting differences in the influence degrees as a distance between displayed objects, as described in claims 9 and 18) represent collection and transmission of data over a network);
		- Electronically scanning or extracting data from a physical document, e.g., see Content Extraction and Transmission, LLC v. Wells Fargo Bank – similarly, the limitations directed to: “extracting an event related to the analysis target from the integrated data” described in claims 1, 10, 19, and 20, is also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent extracting data from a document; and
		- Presenting offers and gathering statistics, e.g., see OIP Techs., Inc. v. Amazon.com, Inc. – similarly, the limitations directed to: “presenting the type of clinical path/treatment result, analysis target, and the influence degree of the event” described in claims 1, 10, 19, and 20, is also deemed to be well-understood, routine, and conventional activity in the medical field, because it also represents presenting information on a display.
Therefore, the additional described in claims 1, 5-10, and 14-20 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 5-10, and 14-20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 5-10, and 14-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2 and 3 (which individually depend on claim 1); and claims 11 and 12 (which individually depend on claim 10), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 2, 3, 11, and 12 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 10, 19, and 20.  Dependent claims 2, 3, 11, and 12 merely add limitations that further narrow the abstract idea described in independent claims 1, 10, 19, and 20.  Therefore, claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Farooq et al. (Pub. No. US 2014/0095201); in view of:
- Bain (Pub. No. US 2011/0166889); and
- Nagaeda et al. (Pub. No. US 2005/0159981).

	Regarding claims 1 and 19,
		- Farooq teaches:
			- a medical information processing apparatus comprising processing circuitry configured to (as described in claim 1) (Farooq, paragraphs [0009] and [0012]; Paragraph [0009] teaches systems (i.e., a medical information processing apparatus), methods and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.  Paragraph [0012] teaches that the system includes at least memory operable to store data for a plurality of patient of a medical entity, and a first processor (i.e., processing circuitry), that is configured to identify information of a patient related to a societal factor and categorize the patient based on the societal factor.):
			- a medical information processing method comprising (as described in claim 19) (Farooq, paragraph [0009]; Paragraph [0047] teaches systems, methods (i.e.,  a medical information processing method) and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.):
				- collecting, for a plurality of patients, information obtained during a hospitalization period, information obtained during a predetermined period before a hospitalization period, and information obtained during a predetermined period after a date of leaving a hospital (as described in claims 1 and 19) (Farooq, paragraphs [0030], [0069], and [0071]; Paragraph [0030] teaches that the receipt of data entry is entry by a computer or processor of the medical entity (i.e., collecting data).  A nurse or administrator enters data for the medical record of a patient indicating admission (i.e., information obtained during a hospitalization period) or other patient event.  For discharge related examples to attempt to avoid the adverse event after leaving the medical entity, the entry may be doctor instructions to discharge, may be that the patient is being discharged, may be scheduling of discharge, or may be another discharge related entry.  As another example of data entry, a new data entry is provided in the electronic medical record of the patient. In another example, an assistant enters data showing admission or other key trigger event (e.g., completion of surgery, assignment of the patient to another care group, or a change in patient status) (i.e., information obtained during a hospitalization period).  Paragraph [0069] teaches that classifier is trained from a training data set using a computer.  For example, paragraph [0069] further teaches that any number of medical records for past patients is used (i.e., collecting information for a plurality of patients).  By using example or training data for tens, hundreds, or thousands of examples with known adverse event status, a processor may determine the interrelationships of different variables to the occurrence of the adverse event. The training data is manually acquired or mining is used to determine the values of variables in the training data. The training may be based on various criteria, such as the occurrence of the adverse event within a time period (e.g., only during the patient stay (i.e., collecting information obtained during a hospitalization period) or within hours, days, weeks, months or years of discharge or other association with a medical entity (i.e., collecting information obtained during a predetermined period after a date of leaving a hospital).  Paragraph [0071] teaches that the classifier may be trained to predict based on different time periods, such as the adverse event occurring within 30 days or after 1 year from a likely cause (e.g., operation, injection of contrast agent, prescription of medication or other cause) (i.e., collecting information obtained during a predetermined period before the hospitalization period) or other event (e.g., admission, clinical action, or discharge).);
				- accepting an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient (as described in claims 1 and 19) (Farooq, paragraph [0069]; Paragraph [0069] teaches that the occurrence or not of an actual adverse event (i.e., an analysis target) is determined for each sample (e.g., for each patient represented in the training data set).  Paragraph [0069] further teaches that the training data may be based on various criteria, such as the occurrence of the adverse event within a time period (e.g., only during the patient stay or within hours, days, weeks, months or years of discharge or other association with a medical entity) (i.e., accepting data related to an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient).);
				- extracting an event related to the analysis target from the integrated data (as described in claims 1 and 19) (Farooq, paragraphs [0026] and [0066]; Paragraph [0026] teaches that the public health data is extracted for a plurality of records in an EMR system (i.e., extracting patient data).  The extracted data may be used to augment the records in an EMR system, as described above for a singular patient, and machine learning techniques may be applied to the augmented EMR system to determine characteristics or categories to aid in adverse event prediction and prevention (i.e., the extracted data is related to events and characteristics for the analysis target).  Paragraph [0066] also teaches that features that are relevant to the adverse event are extracted (i.e., extracting an event related to the analysis target from the integrated data) and learned in a machine algorithm based on the ground truth of the training data, resulting in a probabilistic model.);
				- calculating an influence degree of the event with respect to the analysis target, the influence degree indicating a degree of contribution to an occurrence of the analysis target (as described in claims 1 and 19) (Farooq, paragraphs [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, the failure to prescribe aspirin (i.e., an event with respect to the analysis target) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., an analysis target) for a given patient being beyond a threshold.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the event that occurred which contributes to the analysis target”).  In combination with the values, some weighted values may more strongly determine an increased probability of adverse event (i.e., the influence degrees indicate how much the event contributes to the occurrence the analysis target).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the event is indicative of a greater contribution to the occurrence of the analysis target).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).); and
- presenting the analysis target and the influence degree of the event on a display (as described in claims 1 and 19) (Farooq, paragraph [0087]; Paragraph [0087] teaches that a visual representation of the relationship of the probability to the patient record may assist user understanding.  The visual representation is output on a display (i.e., presenting the information on a display) or printed.  The visual representation of the relationship links elements or factoids (variables) to the resulting risk of the adverse event (i.e., presenting the analysis target and the influence degree of  the event on a display).).
		- Farooq does not explicitly teach an apparatus and method, comprising:
			- generating integrated data obtained by integrating the information obtained during the hospitalization period, the information obtained during the predetermined period before the hospitalization date, and the information obtained during the predetermined period after the date of leaving the hospital (as described in claim 1 and 19);
- accepting a type of clinical path for a patient (as described in claims 1 and 19); and
- presenting the type of clinical path on a display (as described in claims 1 and 19).
		- However, in analogous art of medical systems and methods, Bain teaches a system and method, comprising:
			- generating integrated data obtained by integrating the information obtained during the hospitalization period, the information obtained during the predetermined period before the hospitalization date, and the information obtained during the predetermined period after the date of leaving the hospital (as described in claim 1 and 19) (Bain, paragraph [0052]; Paragraph [0052] teaches that user information may be acquired before a visit (i.e., information obtained during a period before the hospitalization period), after a visit (i.e., information obtained during a period after the hospitalization period), and/or during a visit to a healthcare provider (i.e., information obtained during a hospitalization period).  This information can be combined to create a user profile (i.e., generating integrated data obtained by integrating the information obtained during different periods before, during, and after the hospitalization period).  Further, paragraph [0052] teaches that the information may be captured by the user information engine 150, before, during, or after the patient receives medical care.  Paragraph [0053] teaches that this feature is beneficial for collecting various medical information provided by a user to supplement information in a user profile.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, to incorporate a step and feature directed to collecting patient data before, during, and after a patient visits a healthcare provider, as taught by Bain, in order to collect various medical information provided by a user to supplement information in a user profile. See Bain, paragraph [0002]; see also MPEP § 2143 G.
		- However, in analogous art of medical systems and methods, Nagaeda teaches a system and method, comprising:
- accepting a type of clinical path for a patient (as described in claims 1 and 19) (Nagaeda, paragraphs [0021] and [0259]; Paragraph [0021] teaches that the hospital information system comprises an obtaining unit for obtaining the clinical path information (i.e., collecting a type of clinical path for a patient).  Paragraph [0259] teaches that the contents of the scheduled medical services (i.e., the clinical path) can be confirmed by the PDA 206 (i.e., accepting the clinical path for the patient) so that the medical services can be implemented after the confirmation of the contents of the scheduled medical services.); and
- presenting the type of clinical path on a display (as described in claims 1 and 19) (Nagaeda, paragraphs [0015] and [0142], FIG. 5; Paragraph [0142] teaches that Figure 5 shows a clinical path displaying window 30.  The clinical path displaying window 30 displays patient basic information, a name of selected clinical path (i.e., presenting the type of clinical path on a display), a plan table between the starting date and the ending date.  Specifically, the clinical path displaying window 30 comprises a "Patient basic information" displaying column 31, a "Clinical path basic information" displaying column 32, and a "Clinical path detail information" column 33 (i.e., presenting the type of clinical path on a display).  Paragraph [0015] teaches that these features are beneficial for providing a higher efficiency of medical services, such as a standardized schedule of hospitalization, treatment, examination, care, procedure, instruction and the like along a time axis for a patient having a particular kind of disease.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate steps and features directed to confirming a clinical path for a patient and displaying the clinical path information, as taught by Nagaeda, in order to provide a higher efficiency of medical services, such as a standardized schedule of hospitalization, treatment, examination, care, procedure, instruction and the like along a time axis for a patient having a particular kind of disease. See Nagaeda, paragraph [0015]; see also MPEP § 2143 G.

Regarding claim 2 ,
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, teaches the limitations of: claim 1 (which claim 2 depends on), as described above.
		- Farooq further teaches a system, comprising:
			- calculating the influence degree of the event included in information other than information about a treatment result with respect to the analysis target specified from information about the treatment result among information contained in the integrated data (Farooq, paragraphs [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, paragraph [0077] teaches that the patient specific probability predictor predicts the risk of adverse events, such as, the risk of acquiring an infection, of the patient falling, of contrast induced illness (e.g., nephrogenic systemic fibrosis or contrast induced nephropathy), of psychotic episode, of cardiac arrest, of seizure, of aneurism, of stroke, of a blood clot, of other trauma (i.e., examples of events that include information other than information about a treatment result).  Paragraph [0078] further teaches that the failure to prescribe aspirin (i.e., also an example of an event that includes information other than information about a treatment) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., an example of an analysis target) for a given patient being beyond a threshold.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the event that includes information other than information about a treatment result”).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the event is indicative of a greater contribution to the occurrence of the analysis target).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).).
	The motivation and rationale for modifying the system for predicting or preventing adverse events associated with a patient taught by Farooq, in view of: Bain and Nagaeda, described in the analysis of the obviousness rejections of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of:  Farooq et al. (Pub. No. US 2014/0095201), as modified in view of: Bain (Pub. No. US 2011/0166889); and Nagaeda et al. (Pub. No. US 2005/0159981), as applied to claim 1 above, and further in view of:
- Anderson et al. (Pub. No. US 2010/0191100); and
- Ensey et al. (Pub. No. US 2018/0181712).

	Regarding claim 3,
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
		- Farooq further teaches a system, wherein:
			- the processing circuitry is configured to compile influence degrees of pieces of the information for each of the categories, and further calculate the influence degree of each category (Farooq, paragraph [0087]; Paragraph [0087] teaches that a visual representation of the relationship of the probability to the patient record may assist user understanding.  The visual representation is output on a display or printed (i.e., compiling a list of the influence degrees of the pieces of information).  The visual representation of the relationship links elements or factoids (variables) to the resulting risk of the adverse event.  The values for the variables (i.e., the influence degrees of the different pieces of information) from a specific patient record are inserted.  A pictorial representation of the contribution of different variables, based on the values, to the risk may assist the user in general understanding of how any conclusions are supported by inputs (i.e., calculating and compiling the influence degrees of different pieces of information for each category).).
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, does not explicitly teach a system, comprising:
			- classifying the information included in the integrated data into categories of patient information before treatment, information about treatment, information about a clinical path, and information about a treatment result (as described in claims 3 and 12).
		- However, in analogous art of medical diagnostic and tracking systems, Anderson teaches a system, comprising:
			- classifying the information included in the integrated data into categories of patient information before treatment, information about treatment, and information about a treatment result (as described in claims 3 and 12) (Anderson, paragraphs [0092] and [0135]; Paragraph [0092] teaches that based on the response to the diagnostic questions and/or other types of patient analysis data obtained, the diagnosis module groups the patient into a particular classification of patient (i.e., classifying the information into categories).  In some embodiments, the classification is by type of injury or medical condition (i.e., patient information before treatment).  In some embodiments, the classifications and groupings are based on factors identified in clinical studies (i.e., information about treatment) and/or past patient treatments as being indicators of success for the available treatment options (i.e., information about a treatment result).  Paragraph [0135] teaches that this feature is beneficial for organizing information into categories that define a series or set of information that is useful in evaluating a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical diagnostic and tracking systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Bain and Nagaeda, to incorporate a step and feature directed to classifying information into categories based on: (1) type of injury or medical condition; (2) factors identified in clinical studies; and (3) past patient treatments as being indicators of success for the available treatment options, as taught by Anderson, in order to organize information into categories that define a series or set of information that is useful in evaluating a patient. See Anderson, paragraph [0135]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems, Ensey teaches a system, comprising:
			- classifying the information included in the integrated data into categories including information about a clinical path (as described in claims 3 and 12) (Ensey, paragraphs [0031]; Paragraph [0031] teaches that care plans are discreet and/or non-discreet data entered into the electronic medical record organized by each care event (i.e., classifying information into different categories).  A care plan is organized by problem or condition and represents standard(s) and protocol(s) for patient care based on payer and clinical guideline(s).  By organizing and correlating discrete and non-discrete care pathway data (i.e., classifying information into a clinical path category) in a medical record to clinical problem(s), condition(s) and/or comorbidities, care plans become repeatable and measurable standards of care.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Bain; Nagaeda; and Anderson, to incorporate a step and feature directed to classifying information into a care pathway category, as taught by Ensey, in order to organize information into categories that make care plans more repeatable and improve measurable standards of care. See Ensey, paragraph [0031]; see also MPEP § 2143 G.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of: Bain (Pub. No. US 2011/0166889); and Nagaeda et al. (Pub. No. US 2005/0159981), as applied to claim 1 above, and further in view of:
- Okabe et al. (Pub. No. US 2016/0203286).

	Regarding claim 5,
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on the hospitalization date.
		- However, in analogous art of medical support systems and methods, Okabe teaches a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on the hospitalization date (Okabe, paragraphs [0116] and [0158]; Paragraph [0116] teaches that patients may be sorted based on the date of the scheduled date of the hospital admission (i.e., integrating data based on the “hospitalization date”) or the scheduled date of surgery in the application for surgery, in an order of earlier to later.  Paragraph [0158] teaches that this feature is beneficial for making it easy to grasp the patient progress statuses as a whole.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical support systems and methods at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Bain and Nagaeda, to incorporate a step and feature directed to sorting patient lists based on scheduled hospital admission dates or scheduled surgery dates, as taught by Okabe, in order to make it easy to grasp patient progress statuses as a whole. See Okabe, paragraph [0158]; see also MPEP § 2143 G.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of: Bain (Pub. No. US 2011/0166889); and Nagaeda et al. (Pub. No. US 2005/0159981), as applied to claim 1 above, and further in view of:
- Ueno et al. (Pub. No. US 2009/0182581).

	Regarding claim 6,
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, teaches the limitations of: claim 1 (which claim 6 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present corresponding information in descending order of the influence of degree.
		- However, in analogous art of medical systems, Ueno teaches a system, wherein:
			- the processing circuitry is configured to present corresponding information in descending order of the influence of degree (Ueno, paragraphs [0012] and [0062]; Paragraph [0062] teaches the degree of influence I is obtained for each attribute pair on the bases of Equation (1), and a TAN structure is generated by re-arranging each degree of influence I in descending order (i.e., presenting corresponding information in descending order of the influence of degree).  Paragraph [0012] teaches that this feature is beneficial for generating improved health plans based on easiness of the improvements.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Bain and Nagaeda, to incorporate a step and feature directed to presenting the degree of influence calculations in descending order, as taught by Ueno, in order to help generate improved health plans based on easiness of the improvements. See Ueno, paragraph [0012]; see also MPEP § 2143 G.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of:  Farooq et al. (Pub. No. US 2014/0095201), as modified in view of: Bain (Pub. No. US 2011/0166889); and Nagaeda et al. (Pub. No. US 2005/0159981), as applied to claim 1 above, and further in view of:
- Kanada (Pub. No. US 2009/0182581).

	Regarding claim 7,
		- The combination of: Farooq, as modified in view of Bain and Nagaeda, teach the limitations of claim 1 (which claim 7 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to enhance display information that indicates an event having a highest influence degree of a plurality of influence degrees with respect to the analysis target.
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
			- the processing circuitry is configured to enhance display information that indicates an event having a highest influence degree of a plurality of influence degrees with respect to the analysis target (Kanada, paragraphs [0060] and [0207]; Paragraph [0060] teaches that in the first or second aspect of the present invention, the degree-of-similarity calculation unit may calculate a degree of similarity for each disease name constituting complications by obtaining a weighting coefficient corresponding to each classification of the at least one clinical-information item other than the key item correlated to the complications when the disease name of the registration case is the complications, and obtain a highest one of calculated degrees of similarity (i.e., enhancing display information that indicates an event having a highest influence degree of a plurality of influence degrees).  Paragraph [0207] teaches that this feature is beneficial for easily recognizing a degree of similarity relative to the highest degree of similarity.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Bain and Nagaeda, to incorporate a step and feature directed to displaying the category of information having the highest degree of influence, as taught by Kanada, in order to make the degree of similarity relative to the highest degree of similarity more easily recognizable. See Kanada, paragraph [0207]; see also MPEP § 2143 G.

	Regarding claim 9,
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, teach the limitations of claim 1 (which claim 9 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a distance between displayed objects.
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a distance between displayed objects (Kanada, paragraphs [0038], [0159], and [0160]; Paragraphs [0038] and [0159] teach that in the first and second aspects of the present invention, the expression “calculates a degree of similarity by using the weighting coefficient” means that any method may be used as long as a large weighting coefficient is calculate as a degree of similarity.  For example, a sum of weighting coefficients may be used to calculate the degree of similarity.  Alternatively, a distance defined by a sum of squares or the like of a difference between a weighting coefficient of a classification of each clinical-information item of a target patient and a weighting coefficient of a classification of each clinical-information item of registration cases (i.e., displaying information indicating a difference in the influence degree with respect to the analysis target as a distance between displayed objects) may be calculated as a degree of similarity.  Further, the degree of similarity may be judged to be higher as the distance is shorter.  Paragraph [0160] teaches that this feature is beneficial for identifying information, such as diagnosis data and detailed content of treatment that is similar to that of a target patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Bain and Nagaeda, to incorporate a step and feature directed to displaying the distance between displayed objects as information indicating a difference in the influence degree of different information, as taught by Kanada, in order to make the help identify information that is similar to that of a target patient. See Kanada, paragraph [0160]; see also MPEP § 2143 G.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of: Bain (Pub. No. US 2011/0166889); and Nagaeda et al. (Pub. No. US 2005/0159981), as applied to claim 1 above, and further in view of:
- Takada et al. (Pub. No. US 2018/0260726).

	Regarding claim 8,
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, teach the limitations of claim 1 (which claim 8 depends on), as described above.
		- The combination of: Farooq, as modified in view of: Bain and Nagaeda, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a size of the displayed object.
		- However, in analogous art of information analysis and processing systems, Takada teaches a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a size of the displayed object (Takada, paragraph [0083], FIG. 7A; Paragraph [0083] teaches that FIGS. 7A, 7B, 8A, and 8B are diagrams illustrating display examples of factors and influence degrees (i.e., influence degrees with respect to an analysis target).  Figure 7A is a diagram illustrating an exemplary regression coefficient of an explanatory variable.  The displayed graph represents a regression coefficient in the constructed regression model for a feature 1, a feature 2, and a feature 3 as explanatory variables. The graph illustrates an amount of change in the target variable (i.e., displaying information indicating a difference in the influence degree as a size of an object) in a case where each of the explanatory variables increases by one.  Figure 7A shows an amount of change in the difference features in different block diagrams (i.e., showing the difference in the influence degrees as different sizes of an object).  Paragraph [0083] teaches that this feature is beneficial for comparing different features and determining the amounts of change of the target variables in a case.).
	Therefore, it would have been obvious to one of ordinary skill in the art of information analysis and processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Bain and Nagaeda, to incorporate a step and feature directed to displaying the size of objects as information indicating a difference in the influence degree of different information, as taught by Takada, in order to make the help compare different features and determining the amounts of change of the target variables in a case. See Takada, paragraph [0160]; see also MPEP § 2143 G.

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Farooq et al. (Pub. No. US 2014/0095201); in view of:
- Bain (Pub. No. US 2011/0166889).

Regarding claims 10 and 20,
		- Farooq teaches:
			- a medical information processing apparatus comprising processing circuitry configured to (as described in claim 10) (Farooq, paragraphs [0009] and [0012]; Paragraph [0009] teaches systems (i.e., a medical information processing apparatus), methods and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.  Paragraph [0012] teaches that the system includes at least memory operable to store data for a plurality of patient of a medical entity, and a first processor (i.e., processing circuitry), that is configured to identify information of a patient related to a societal factor and categorize the patient based on the societal factor.):
			- a medical information processing method comprising (as described in claim 20) (Farooq, paragraph [0009]; Paragraph [0047] teaches systems, methods (i.e.,  a medical information processing method) and computer readable media are provided for predicting or preventing the adverse events associated with current and past patients of a medical entity.):
				- collecting, for a plurality of patients, information obtained during a treatment execution date, information obtained during a predetermined period before the treatment execution date, and information obtained during a predetermined period after the treatment execution date (as described in claims 10 and 20) (Farooq, paragraphs [0030], [0069], and [0071]; Paragraph [0030] teaches that the receipt of data entry is entry by a computer or processor of the medical entity (i.e., collecting data).  A nurse or administrator enters data for the medical record of a patient indicating admission (i.e., information obtained during a treatment execution date) or other patient event.  For discharge related examples to attempt to avoid the adverse event after leaving the medical entity, the entry may be doctor instructions to discharge, may be that the patient is being discharged, may be scheduling of discharge, or may be another discharge related entry.  As another example of data entry, a new data entry is provided in the electronic medical record of the patient. In another example, an assistant enters data showing admission or other key trigger event (e.g., completion of surgery, assignment of the patient to another care group, or a change in patient status) (i.e., information obtained during a treatment execution date).  Paragraph [0069] teaches that classifier is trained from a training data set using a computer.  For example, paragraph [0069] further teaches that any number of medical records for past patients is used (i.e., collecting information for a plurality of patients).  By using example or training data for tens, hundreds, or thousands of examples with known adverse event status, a processor may determine the interrelationships of different variables to the occurrence of the adverse event. The training data is manually acquired or mining is used to determine the values of variables in the training data. The training may be based on various criteria, such as the occurrence of the adverse event within a time period (e.g., only during the patient stay (i.e., collecting information obtained during a treatment execution date) or within hours, days, weeks, months or years of discharge or other association with a medical entity (i.e., collecting information obtained during a predetermined period after a treatment execution date).  Paragraph [0071] teaches that the classifier may be trained to predict based on different time periods, such as the adverse event occurring within 30 days or after 1 year from a likely cause (e.g., operation, injection of contrast agent, prescription of medication or other cause) (i.e., collecting information obtained during a predetermined period before the treatment execution date) or other event (e.g., admission, clinical action, or discharge).);
				- accepting a type of treatment plan and an analysis target that occurs during the predetermined period after the treatment execution date for a patient under the type of treatment plan (as described in claims 10 and 20) (Farooq, paragraphs [0069], [0090], and [0094]; Paragraph [0090] teaches that the probability of adverse event (i.e., analysis target) and/or variables associated with the probability of the adverse event (i.e., the analysis targets) for a particular patient may be used to determine a mitigation plan (i.e., accepting a type of treatment plan).  The mitigation plan includes instructions, prescriptions, education materials, schedules, clinical actions, tests, or other information that may reduce the risk of the adverse event (i.e., the mitigation plan is the equivalent of treatment plan for the patient).  Paragraph [0069] teaches that the occurrence or not of an actual adverse event (i.e., an analysis target) is determined for each sample (e.g., for each patient represented in the training data set).  Paragraph [0069] further teaches that the training data may be based on various criteria, such as the occurrence of the adverse event within a time period (e.g., only during the patient stay or within hours, days, weeks, months or years of discharge or other association with a medical entity) (i.e., accepting data related to an analysis target that occurs during the predetermined period after the date of leaving the hospital for a patient).);
				- extracting an event related to the analysis target from the integrated data (as described in claims 10 and 20) (Farooq, paragraphs [0026] and [0066]; Paragraph [0026] teaches that the public health data is extracted for a plurality of records in an EMR system (i.e., extracting patient data).  The extracted data may be used to augment the records in an EMR system, as described above for a singular patient, and machine learning techniques may be applied to the augmented EMR system to determine characteristics or categories to aid in adverse event prediction and prevention (i.e., the extracted data is related to events and characteristics for the analysis target).  Paragraph [0066] also teaches that features that are relevant to the adverse event are extracted (i.e., extracting an event related to the analysis target from the integrated data) and learned in a machine algorithm based on the ground truth of the training data, resulting in a probabilistic model.);
				- calculating an influence degree of the event with respect to the analysis target, the influence degree indicating a degree of contribution to an occurrence of the analysis target (as described in claims 10 and 20) (Farooq, paragraphs [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, the failure to prescribe aspirin (i.e., an event with respect to the analysis target) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., an analysis target) for a given patient being beyond a threshold.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the event that occurred which contributes to the analysis target”).  In combination with the values, some weighted values may more strongly determine an increased probability of adverse event (i.e., the influence degrees indicate how much the event contributes to the occurrence the analysis target).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the event is indicative of a greater contribution to the occurrence of the analysis target).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).); and
- presenting the type of treatment plan, analysis target and the influence degree of the event on a display (as described in claims 10 and 20) (Farooq, paragraphs [0087], [0090], and [0094]; Paragraph [0087] teaches that a visual representation of the relationship of the probability to the patient record may assist user understanding.  The visual representation is output on a display (i.e., presenting the information on a display) or printed.  The visual representation of the relationship links elements or factoids (variables) to the resulting risk of the adverse event (i.e., presenting the analysis target and the influence degree of  the event on a display).  Paragraph [0090] teaches that the next recommended clinical actions or reminders for the next recommended clinical actions may be output so that health care personnel are better able to follow the recommendations.  Paragraph [0094] teaches that output may be treatment instructions for the patient and/or medical professional (e.g., treating and/or primary care physician) (i.e., presenting the type of treatment plan for the patient on a display). The instructions may include the mitigation plan.).
		- Farooq does not explicitly teach an apparatus and method, comprising:
			- generating integrated data obtained by integrating the information obtained during the treatment execution date, the information obtained during the predetermined period before the treatment execution date, and the information obtained during the predetermined period after the treatment execution date (as described in claim 10 and 20).
		- However, in analogous art of medical systems and methods, Bain teaches a system and method, comprising:
			- generating integrated data obtained by integrating the information obtained during the treatment execution date, the information obtained during the predetermined period before the treatment execution date, and the information obtained during the predetermined period after the treatment execution date (as described in claim 10 and 20) (Bain, paragraph [0052]; Paragraph [0052] teaches that user information may be acquired before a visit (i.e., information obtained during a period before the treatment execution date), after a visit (i.e., information obtained during a period after the treatment execution date), and/or during a visit to a healthcare provider (i.e., information obtained during the treatment execution date).  This information can be combined to create a user profile (i.e., generating integrated data obtained by integrating the information obtained during different periods before, during, and after the treatment execution date).  Further, paragraph [0052] teaches that the information may be captured by the user information engine 150, before, during, or after the patient receives medical care.  Paragraph [0053] teaches that this feature is beneficial for collecting various medical information provided by a user to supplement information in a user profile.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to modify the system and method for predicting or preventing adverse events associated with a patient taught by Farooq, to incorporate a step and feature directed to collecting patient data before, during, and after a patient visits a healthcare provider, as taught by Bain, in order to collect various medical information provided by a user to supplement information in a user profile. See Bain, paragraph [0002]; see also MPEP § 2143 G.

Regarding claim 11,
		- The combination of: Farooq, as modified in view of Bain, teaches the limitations of claim 10 (which claim 11 depends on), as described above.
		- Farooq further teaches a system, comprising:
			- calculating the influence degree of the event included in information other than information about a treatment result with respect to the analysis target specified from information about the treatment result among information contained in the integrated data (Farooq, paragraphs [0077], [0078], and [0085]; Paragraph [0078] teaches that the classifier may indicate or more values contributing to the probability [of the adverse event – see paragraph [0077]].  For example, paragraph [0077] teaches that the patient specific probability predictor predicts the risk of adverse events, such as, the risk of acquiring an infection, of the patient falling, of contrast induced illness (e.g., nephrogenic systemic fibrosis or contrast induced nephropathy), of psychotic episode, of cardiac arrest, of seizure, of aneurism, of stroke, of a blood clot, of other trauma (i.e., examples of events that include information other than information about a treatment result).  Paragraph [0078] further teaches that the failure to prescribe aspirin (i.e., also an example of an event that includes information other than information about a treatment) is identified as being the strongest link or contributor to a probability of the adverse event (e.g., heart attack) (i.e., an example of an analysis target) for a given patient being beyond a threshold.  Paragraph [0078] further teaches that this variable and the value of the variable (e.g., no aspirin prescribed) are identified.  The machine-learnt classifier may include statistics or weights indicating the importance of different variables to the adverse event and/or the normal (i.e., calculating the statistics or weights is interpreted as being the equivalent of “calculating the influence degree of the event that includes information other than information about a treatment result”).  Paragraph [0085] teaches that the high values [of the variables – i.e., the degrees of influence] may be the most significant reason for a probability of the adverse event above a threshold (i.e., the higher the value of the degree of influence of the event is indicative of a greater contribution to the occurrence of the analysis target).  Most significant or significant may be based on the weight for the variable and the value in determining the probability or be based on a combination of factors (e.g., the relative strength or weight and the amount of deviance from a threshold).).
	The motivation and rationale for modifying the system for predicting or preventing adverse events associated with a patient taught by Farooq, in view of Bain, described in the analysis of the obviousness rejections of claim 10 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of:  Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claim 10 above, and further in view of:
- Anderson et al. (Pub. No. US 2010/0191100); and
- Ensey et al. (Pub. No. US 2018/0181712).

	Regarding claim 12,
		- The combination of: Farooq, as modified in view of Bain, teaches the limitations of claim 10 (which claim 12 depends on), as described above.
		- Farooq further teaches a system, wherein:
			- the processing circuitry is configured to compile influence degrees of pieces of the information for each of the categories, and further calculate the influence degree of each category (Farooq, paragraph [0087]; Paragraph [0087] teaches that a visual representation of the relationship of the probability to the patient record may assist user understanding.  The visual representation is output on a display or printed (i.e., compiling a list of the influence degrees of the pieces of information).  The visual representation of the relationship links elements or factoids (variables) to the resulting risk of the adverse event.  The values for the variables (i.e., the influence degrees of the different pieces of information) from a specific patient record are inserted.  A pictorial representation of the contribution of different variables, based on the values, to the risk may assist the user in general understanding of how any conclusions are supported by inputs (i.e., calculating and compiling the influence degrees of different pieces of information for each category).).
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, comprising:
			- classifying the information included in the integrated data into categories of patient information before treatment, information about treatment, information about a clinical path, and information about a treatment result.
		- However, in analogous art of medical diagnostic and tracking systems, Anderson teaches a system, comprising:
			- classifying the information included in the integrated data into categories of patient information before treatment, information about treatment, and information about a treatment result (Anderson, paragraphs [0092] and [0135]; Paragraph [0092] teaches that based on the response to the diagnostic questions and/or other types of patient analysis data obtained, the diagnosis module groups the patient into a particular classification of patient (i.e., classifying the information into categories).  In some embodiments, the classification is by type of injury or medical condition (i.e., patient information before treatment).  In some embodiments, the classifications and groupings are based on factors identified in clinical studies (i.e., information about treatment) and/or past patient treatments as being indicators of success for the available treatment options (i.e., information about a treatment result).  Paragraph [0135] teaches that this feature is beneficial for organizing information into categories that define a series or set of information that is useful in evaluating a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical diagnostic and tracking systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate a step and feature directed to classifying information into categories based on: (1) type of injury or medical condition; (2) factors identified in clinical studies; and (3) past patient treatments as being indicators of success for the available treatment options, as taught by Anderson, in order to organize information into categories that define a series or set of information that is useful in evaluating a patient. See Anderson, paragraph [0135]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems, Ensey teaches a system, comprising:
			- classifying the information included in the integrated data into categories including information about a clinical path (Ensey, paragraphs [0031]; Paragraph [0031] teaches that care plans are discreet and/or non-discreet data entered into the electronic medical record organized by each care event (i.e., classifying information into different categories).  A care plan is organized by problem or condition and represents standard(s) and protocol(s) for patient care based on payer and clinical guideline(s).  By organizing and correlating discrete and non-discrete care pathway data (i.e., classifying information into a clinical path category) in a medical record to clinical problem(s), condition(s) and/or comorbidities, care plans become repeatable and measurable standards of care.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of: Bain; and Anderson, to incorporate a step and feature directed to classifying information into a care pathway category, as taught by Ensey, in order to organize information into categories that make care plans more repeatable and improve measurable standards of care. See Ensey, paragraph [0031]; see also MPEP § 2143 G.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claim 10 above, and further in view of:
- Okabe et al. (Pub. No. US 2016/0203286).

	Regarding claim 14,
		- The combination of: Farooq, as modified in view of Bain, teaches the limitations of claim 10 (which claim 14 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on the treatment execution date.
		- However, in analogous art of medical support systems and methods, Okabe teaches a system, wherein:
			- the processing circuitry is configured to generate integrated data that is integrated based on the treatment execution date (Okabe, paragraphs [0116] and [0158]; Paragraph [0116] teaches that patients may be sorted based on the date of the scheduled date of the hospital admission or the scheduled date of surgery in the application for surgery (i.e., integrating data based on the “treatment execution date”), in an order of earlier to later.  Paragraph [0158] teaches that this feature is beneficial for making it easy to grasp the patient progress statuses as a whole.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical support systems and methods at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate a step and feature directed to sorting patient lists based on scheduled hospital admission dates or scheduled surgery dates, as taught by Okabe, in order to make it easy to grasp patient progress statuses as a whole. See Okabe, paragraph [0158]; see also MPEP § 2143 G.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claim 10 above, and further in view of:
- Ueno et al. (Pub. No. US 2009/0182581).

	Regarding claim 15,
		- The combination of: Farooq, as modified in view of Bain, teaches the limitations of claim 10 (which claim 15 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present corresponding information in descending order of the influence of degree.
		- However, in analogous art of medical systems, Ueno teaches a system, wherein:
			- the processing circuitry is configured to present corresponding information in descending order of the influence of degree (Ueno, paragraphs [0012] and [0062]; Paragraph [0062] teaches the degree of influence I is obtained for each attribute pair on the bases of Equation (1), and a TAN structure is generated by re-arranging each degree of influence I in descending order (i.e., presenting corresponding information in descending order of the influence of degree).  Paragraph [0012] teaches that this feature is beneficial for generating improved health plans based on easiness of the improvements.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate a step and feature directed to presenting the degree of influence calculations in descending order, as taught by Ueno, in order to help generate improved health plans based on easiness of the improvements. See Ueno, paragraph [0012]; see also MPEP § 2143 G.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of:  Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claim 10 above, and further in view of:
- Kanada (Pub. No. US 2009/0182581).

	Regarding claim 16,
		- The combination of: Farooq, as modified in view of Bain, teach the limitations of claim 10 (which claim 16 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to enhance display information that indicates an event having a highest influence degree of a plurality of influence degrees with respect to the analysis target.
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
			- the processing circuitry is configured to enhance display information that indicates an event having a highest influence degree of a plurality of influence degrees with respect to the analysis target (Kanada, paragraphs [0060] and [0207]; Paragraph [0060] teaches that in the first or second aspect of the present invention, the degree-of-similarity calculation unit may calculate a degree of similarity for each disease name constituting complications by obtaining a weighting coefficient corresponding to each classification of the at least one clinical-information item other than the key item correlated to the complications when the disease name of the registration case is the complications, and obtain a highest one of calculated degrees of similarity (i.e., enhancing display information that indicates an event having a highest influence degree of a plurality of influence degrees).  Paragraph [0207] teaches that this feature is beneficial for easily recognizing a degree of similarity relative to the highest degree of similarity.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate a step and feature directed to displaying the category of information having the highest degree of influence, as taught by Kanada, in order to make the degree of similarity relative to the highest degree of similarity more easily recognizable. See Kanada, paragraph [0207]; see also MPEP § 2143 G.

	Regarding claim 18,
		- The combination of: Farooq, as modified in view of Bain, teach the limitations of claim 10 (which claim 18 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a distance between displayed objects.
		- However, in analogous art of clinical information processing systems, Kanada teaches a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a distance between displayed objects (Kanada, paragraphs [0038], [0159], and [0160]; Paragraphs [0038] and [0159] teach that in the first and second aspects of the present invention, the expression “calculates a degree of similarity by using the weighting coefficient” means that any method may be used as long as a large weighting coefficient is calculate as a degree of similarity.  For example, a sum of weighting coefficients may be used to calculate the degree of similarity.  Alternatively, a distance defined by a sum of squares or the like of a difference between a weighting coefficient of a classification of each clinical-information item of a target patient and a weighting coefficient of a classification of each clinical-information item of registration cases (i.e., displaying information indicating a difference in the influence degree with respect to the analysis target as a distance between displayed objects) may be calculated as a degree of similarity.  Further, the degree of similarity may be judged to be higher as the distance is shorter.  Paragraph [0160] teaches that this feature is beneficial for identifying information, such as diagnosis data and detailed content of treatment that is similar to that of a target patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of clinical information processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate a step and feature directed to displaying the distance between displayed objects as information indicating a difference in the influence degree of different information, as taught by Kanada, in order to make the help identify information that is similar to that of a target patient. See Kanada, paragraph [0160]; see also MPEP § 2143 G.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Farooq et al. (Pub. No. US 2014/0095201), as modified in view of Bain (Pub. No. US 2011/0166889), as applied to claim 10 above, and further in view of:
- Takada et al. (Pub. No. US 2018/0260726).

	Regarding claim 17,
		- The combination of: Farooq, as modified in view of Bain, teach the limitations of claim 10 (which claim 17 depends on), as described above.
		- The combination of: Farooq, as modified in view of Bain, does not explicitly teach a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a size of the displayed object.
		- However, in analogous art of information analysis and processing systems, Takada teaches a system, wherein:
			- the processing circuitry is configured to present display information indicating a difference in the influence degree with respect to the analysis target as a size of the displayed object (Takada, paragraph [0083], FIG. 7A; Paragraph [0083] teaches that FIGS. 7A, 7B, 8A, and 8B are diagrams illustrating display examples of factors and influence degrees (i.e., influence degrees with respect to an event).  Figure 7A is a diagram illustrating an exemplary regression coefficient of an explanatory variable.  The displayed graph represents a regression coefficient in the constructed regression model for a feature 1, a feature 2, and a feature 3 as explanatory variables. The graph illustrates an amount of change in the target variable (i.e., displaying information indicating a difference in the influence degree as a size of an object) in a case where each of the explanatory variables increases by one.  Figure 7A shows an amount of change in the difference features in different block diagrams (i.e., showing the difference in the influence degrees as different sizes of an object).  Paragraph [0083] teaches that this feature is beneficial for comparing different features and determining the amounts of change of the target variables in a case.).
	Therefore, it would have been obvious to one of ordinary skill in the art of information analysis and processing systems at the time of the effective filing date of the claimed invention to further modify the system for predicting or preventing adverse events associated with a patient taught by Farooq, as modified in view of Bain, to incorporate a step and feature directed to displaying the size of objects as information indicating a difference in the influence degree of different information, as taught by Takada, in order to make the help compare different features and determining the amounts of change of the target variables in a case. See Takada, paragraph [0160]; see also MPEP § 2143 G.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686